Title: To George Washington from Major General William Heath, 14 August 1778
From: Heath, William
To: Washington, George


          
            Dear General,
            Head Quarters Boston Augst 14th 1778
          
          The Express who came from Congress being taken Sick here, prevents his returning at
            Present I am therefore to request the favor that your Excellency would be pleased to
            Send on the Packet addressed to the Hon. President by the First Express that goes from
            your Quarters—which will lay me under great obligation.
            I have the Honor to be with the greatest respect your Excellencys most Obt Hbble
            Servt
          
            W. Heath
          
        